FITZSIMMONS, Judge,
dissenting with reasons.
The plaintiff had traveled the subject road to get to work that very morning; therefore, he had full knowledge of the roadway conditions. While it may be true that the flagman for Barber Brothers Contracting Company was not positioned at the corner, it is also true that the plaintiff was speeding, knew of the stop sign, and proceeded through the intersection.
Under these particular circumstances, due to plaintiff’s careless driving and reckless disregard for his own safety, I would award eighty percent (80%) fault to the plaintiff and twenty percent (20%) fault to Barber Brothers Contracting Company.